Citation Nr: 0708356	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.

2.  Entitlement to an increased rating for sleep apnea, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating action Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama, which inter alia, granted service connection and 
assigned a noncompensable evaluations for hemorrhoids and 
sleep apnea.  Other matters were addressed and the subject of 
a statement of the case, but an appeal was not perfected 
regarding those matters. 

A September 2003 rating decision continued the initial 
noncompensible rating for hemorrhoids and assigned an earlier 
effective date for the grant of service connection  for sleep 
apnea and assigned a noncompensable rating from February 
1999, increased the evaluation of the veteran's sleep apnea 
to 30 percent disabling, effective November 9, 2001, and 50 
percent disabling, effective October 31, 2002.  

As the Board finds this action by the veteran to be 
tantamount to an expression of disagreement with the initial 
rating assigned for hemorrhoids, the principles enumerated in 
Fenderson v. West, 12 vet. App. 119 (1999) with respect to 
"staged ratings" are for application with respect to this 
claim.

The Board notes that the veteran made a January 2003 claim 
regarding a problem with his toenails.  The RO took no action 
on this claim, and the Board refers this matter to the RO for 
additional development.


FINDINGS OF FACT

1.  Hemorrhoids are not shown to be large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, nor is persistent bleeding, secondary 
anemia, or fissures shown.  

2.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to an increased rating for sleep 
apnea in November 2003, before a decision by the Board was 
issued on this particular issue.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
recurrent hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 
5103-5013A, 5107 (West 2006); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006).

2.  The appeal with regard to the claim of entitlement to an 
increased rating for sleep apnea has been withdrawn.  38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sleep Apnea

In a November 2003 written statement that was signed by the 
veteran, he requested that his appeal of entitlement to an 
increased rating for sleep apnea be withdrawn.  As of 
November 2003, the Board had not yet promulgated a final 
decision on the veteran's appeal of that claim.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2006); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).

Because the veteran has clearly expressed his desire to 
terminate his appeal for this benefit, because he has done so 
in writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
has been satisfied.  38 C.F.R. § 20.204(b) (2006).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the veteran's appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters in July 2002 and September 
2003.  VA sent its first notice letter prior to the initial 
adverse decision, as recommended in Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  The September 2003 letter 
addressed the veteran's increased evaluation claim.  
38 C.F.R. § 159(b).

The originating agency specifically informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially asked to submit any evidence in his possession 
that pertains to his claim.  Therefore, the Board finds that 
he was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains statements from 
the veteran, private medical records, VA medical records and 
examinations, service medical records, and a DD214.  The 
Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and no additional pertinent evidence would 
need to be obtained for a fair disposition of this appeal.  
The Board is unaware of any such evidence and is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to this claim.

In light of the Board's denial of the appellant's claim, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not unfairly 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Hemorrhoids

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  See 38 U.S.C.A. § 1155.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson, supra.

Service medical records show clinical findings and treatment 
for small external hemorrhoids on several occasions.  The 
veteran's separation examination noted his history of 
external hemorrhoids.  The veteran was seen at the Clinic for 
Colon and Rectal surgery in January 1996, and anoscopy 
findings were shown as second degree hemorrhoids, which were 
felt to be the cause of his rectal bleeding.  November 1999 
Health Sound records indicated the veteran had small external 
hemorrhoids, which were felt to be the cause of his rectal 
bleeding.  January 2001 records from Horizon Medical Care 
indicated a similar problem with hemorrhoids.  In an August 
2002 VA examination report, the physician noted the veteran's 
history and indicated that there was no current evidence of a 
hemorrhoid problem based upon his rectal examination.

The RO granted service connection for hemorrhoids in an 
October 2002 rating decision, assigning a noncompensable 
evaluation under DC 7336.  See 38 C.F.R. § 4.114.  Under DC 
7336, a noncompensable evaluation for hemorrhoids, external 
or internal, is warranted for mild or moderate hemorrhoids.  
A 10 percent evaluation is warranted for large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  Id.

Dr. Neussle, the veteran's private physician, performed a 
colonoscopy in December 2002 because of rectal bleeding.  The 
colonoscopy revealed polyps, an anal fissure and second 
degree hemorrhoids.  In an August 2003 letter, Dr. Nuessle 
noted that he treated the veteran for bleeding hemorrhoids in 
1996 and that the veteran has had "symptomatic hemorrhoids 
off and on since that time."  

In a December 2003 VA examination, the physician noted that 
the veteran's colonoscopy within the previous year revealed 
some anal fissures, polyps and hemorrhoids; however, the 
physician noted that the examination revealed no current 
evidence of hemorrhoids or of anal fissures.  The veteran 
advised that he had not had rectal bleeding for at least a 
month.  In his report, the physician stated that the 
hemorrhoids "appear to be inactive at this time."

VA medical records indicate that the veteran sought treatment 
in January 2005 because of rectal bleeding.  The January 2005 
colonoscopy report indicated that the veteran had a polyp in 
his colon and mild pandiverticulosis.  There was no finding 
of hemorrhoids.

Service and post-service medical records, including VA 
treatment reports and private medical records, do not show 
treatment for large or thrombotic hemorrhoids, irreducible 
with excessive redundant tissue, nor do they show persistent 
bleeding with secondary anemia or with fissures.  While the 
veteran has been treated for hemorrhoids intermittently with 
some rectal bleeding and one finding of a fissure, the 
hemorrhoids have generally been diagnosed as small in size, 
and there is no persistent pattern of bleeding with anemia or 
fissures.  Records from his private physician as well as VA 
physicians indicate the on and off nature of the veteran's 
hemorrhoid disability.  As a result, a compensable rating 
under DC 7336 is not warranted.


ORDER

A compensable evaluation for hemorrhoids is denied.

The appeal of the claim of an increased rating for sleep 
apnea is dismissed.


____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


